Exhibit 10.1

PRIVATE PLACEMENT SHARES PURCHASE AGREEMENT

THIS PRIVATE PLACEMENT SHARES PURCHASE AGREEMENT (as it may from time to time be
amended and including all exhibits referenced herein, this “Agreement”), dated
as of October 21, 2020, is entered into by and between BCLS Acquisition Corp., a
Cayman Islands exempted company (the “Company”), and BCLS Acquisition Holdings,
LP, a Cayman Islands exempted limited partnership (the “Purchaser”).

WHEREAS, the Company intends to consummate an initial public offering (the
“Public Offering”) of the Company’s Class A ordinary shares, par value $0.0001
per share (each, a “Share”), as set forth in the Company’s Registration
Statements on Form S-1, filed with the U.S. Securities and Exchange Commission
(the “SEC”), File Number 333-249284 under the Securities Act of 1933, as amended
(the “Securities Act”).

WHEREAS, the Purchaser has agreed to purchase an aggregate of 450,000 Shares
(and up to 37,500 additional Shares if the underwriters in the Public Offering
exercise their option to purchase additional Shares in full) (the “Private
Placement Shares”).

NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Agreement hereby,
intending legally to be bound, agree as follows:

AGREEMENT

Section 1 Authorization, Purchase and Sale; Terms of the Private Placement
Shares.

A. Authorization of the Private Placement Shares. The Company has duly
authorized the issuance and sale of the Private Placement Shares to the
Purchaser.

B. Purchase and Sale of the Private Placement Shares.

(i) On the date of the consummation of the Public Offering (the “IPO Closing
Date”), the Company shall issue and sell to the Purchaser, and the Purchaser
shall purchase from the Company, 450,000 Private Placement Shares at a price of
$10.00 per Private Placement Share for an aggregate purchase price of $4,500,000
(the “Purchase Price”). The Purchaser shall pay the Purchase Price by wire
transfer of immediately available funds in the following amounts: (i) $2,000,000
to the Company at a financial institution to be chosen by the Company, and (ii)
$2,500,000 to the trust account (the “Trust Account”) maintained by Continental
Stock Transfer & Trust Company, acting as trustee, in each case in accordance
with the Company’s wiring instructions, at least one (1) business day prior to
the IPO Closing Date. On the IPO Closing Date, subject to the receipt of funds
pursuant to the immediately prior sentence, the Company, at its option, shall
deliver a certificate evidencing the Private Placement Shares purchased by the
Purchaser on such date duly registered in the Purchaser’s name to the Purchaser
or effect such delivery in book-entry form.



--------------------------------------------------------------------------------

(ii) On the date of any closing of the option to purchase additional Shares, if
any, in connection with the Public Offering or on such earlier time and date as
may be mutually agreed by the Purchaser and the Company (each such date, an
“Option Closing Date”, and each Option Closing Date (if any) and the IPO Closing
Date, a “Closing Date”), the Company shall issue and sell to the Purchaser, and
the Purchaser shall purchase from the Company, up to 37,500 Private Placement
Shares (or, to the extent the option to purchase additional Shares is not
exercised in full, a lesser number of Private Placement Shares in proportion to
portion of the option that is exercised) at a price of $10.00 per Private
Placement Share for an aggregate purchase price of up to $375,000 (the “Option
Purchase Price”). The Purchaser shall pay the Option Purchase Price in
accordance with the Company’s wire instruction by wire transfer of immediately
available funds to the Trust Account, at least one (1) business day prior to any
Option Closing Date. On each Option Closing Date (if any), subject to the
receipt of funds pursuant to the immediately prior sentence, the Company shall,
at its option, deliver a certificate evidencing the Private Placement Shares
purchased on such date duly registered in the Purchaser’s name to the Purchaser
or effect such delivery in book-entry form.

C. Terms of the Private Placement Shares.

(i) The Private Placement Shares are substantially identical to the Shares to be
offered in the Public Offering except that (a) the Private Placement Shares will
not, except in limited circumstances, be transferable or salable until 30 days
after the completion of the Company’s initial business combination (the
“Business Combination”) so long as they are held by the Purchaser or its
permitted transferees, and (b) the Private Placement Shares are being purchased
pursuant to an exemption from the registration requirements of the Securities
Act and will become freely tradable only after the expiration of the lockup
described above in clause (a) and they are registered pursuant to the
Registration and Shareholder Rights Agreement (as defined below) or an exemption
from registration is available, and the restrictions described above in clause
(a) have expired.

(ii) On the IPO Closing Date, the Company and the Purchaser shall enter into a
registration and shareholder rights agreement (the “Registration and Shareholder
Rights Agreement”) pursuant to which the Company will grant certain registration
rights to the Purchaser relating to the Private Placement Shares.

Section 2 Representations and Warranties of the Company. As a material
inducement to the Purchaser to enter into this Agreement and purchase the
Private Placement Shares, the Company hereby represents and warrants to the
Purchaser (which representations and warranties shall survive each Closing Date)
that:

A. Incorporation and Corporate Power. The Company is an exempted company duly
incorporated, validly existing and in good standing under the laws of the Cayman
Islands and is qualified to do business in every jurisdiction in which the
failure to so qualify would reasonably be expected to have a material adverse
effect on the financial condition, operating results or assets of the Company.
The Company possesses all requisite corporate power and authority necessary to
carry out the transactions contemplated by this Agreement.

 

2



--------------------------------------------------------------------------------

B. Authorization; No Breach.

(i) The execution, delivery and performance of this Agreement and the Private
Placement Shares have been duly authorized by the Company as of the date hereof.
This Agreement constitutes the valid and binding obligation of the Company,
enforceable in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other laws of general
applicability relating to or affecting creditors’ rights and to general
equitable principles (whether considered in a proceeding in equity or law). Upon
issuance in accordance with, and payment pursuant to, the terms of this
Agreement, the Private Placement Shares will constitute valid and binding
obligations of the Company, enforceable in accordance with their terms as of the
Closing Date.

(ii) The execution and delivery by the Company of this Agreement and the Private
Placement Shares, the issuance and sale of the Private Placement Shares and the
fulfillment of and compliance with the respective terms hereof and thereof by
the Company, do not and will not as of each Closing Date (a) conflict with or
result in a breach of the terms, conditions or provisions of, (b) constitute a
default under, (c) result in the creation of any lien, security interest, charge
or encumbrance upon the Company’s share capital or assets under, (d) result in a
violation of, or (e) require any authorization, consent, approval, exemption or
other action by or notice or declaration to, or filing with, any court or
administrative or governmental body or agency pursuant to the amended and
restated memorandum and articles of association of the Company (in effect on the
date hereof or as may be amended prior to completion of the contemplated Public
Offering) or any material law, statute, rule or regulation to which the Company
is subject, or any agreement, order, judgment or decree to which the Company is
subject, except for any filings required after the date hereof under federal or
state securities laws.

C. Title to Securities. Upon issuance in accordance with, and payment pursuant
to, the terms hereof and upon registration in the Company’s register of members,
the Private Placement Shares will be duly and validly issued, fully paid and
nonassessable. Upon issuance in accordance with, and payment pursuant to, the
terms hereof and upon registration in the Company’s register of members, the
Purchaser will have good title to the Private Placement Shares purchased by it,
free and clear of all liens, claims and encumbrances of any kind, other than
(i) transfer restrictions hereunder and under the other agreements contemplated
hereby, (ii) transfer restrictions under federal and state securities laws, and
(iii) liens, claims or encumbrances imposed due to the actions of the Purchaser.

D. Governmental Consents. No permit, consent, approval or authorization of, or
declaration to or filing with, any governmental authority is required in
connection with the execution, delivery and performance by the Company of this
Agreement or the consummation by the Company of any other transactions
contemplated hereby.

E. Regulation D Qualification. Neither the Company nor, to its actual knowledge,
any of its affiliates, members, officers, directors or beneficial shareholders
of 20% or more of its outstanding securities, has experienced a disqualifying
event as enumerated pursuant to Rule 506(d) of Regulation D under the Securities
Act.

 

3



--------------------------------------------------------------------------------

Section 3 Representations and Warranties of the Purchaser. As a material
inducement to the Company to enter into this Agreement and issue and sell the
Private Placement Shares to the Purchaser, the Purchaser hereby represents and
warrants to the Company (which representations and warranties shall survive each
Closing Date) that:

A. Organization and Requisite Authority. The Purchaser possesses all requisite
power and authority necessary to carry out the transactions contemplated by this
Agreement.

B. Authorization; No Breach.

(i) This Agreement constitutes a valid and binding obligation of the Purchaser,
enforceable in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other laws of general
applicability relating to or affecting creditors’ rights and to general
equitable principles (whether considered in a proceeding in equity or law).

(ii) The execution and delivery by the Purchaser of this Agreement and the
fulfillment of and compliance with the terms hereof by the Purchaser does not
and shall not as of each Closing Date (a) conflict with or result in a breach by
the Purchaser of the terms, conditions or provisions of, (b) constitute a
default under, (c) result in the creation of any lien, security interest, charge
or encumbrance upon the Purchaser’s equity or assets under, (d) result in a
violation of, or (e) require authorization, consent, approval, exemption or
other action by or notice or declaration to, or filing with, any court or
administrative or governmental body or agency pursuant to the Purchaser’s
organizational documents in effect on the date hereof or as may be amended prior
to completion of the contemplated Public Offering, or any material law, statute,
rule or regulation to which the Purchaser is subject, or any agreement,
instrument, order, judgment or decree to which the Purchaser is subject, except
for any filings required after the date hereof under federal or state securities
laws.

C. Investment Representations.

(i) The Purchaser is acquiring the Private Placement Shares for its own account,
for investment purposes only and not with a view towards, or for resale in
connection with, any public sale or distribution thereof.

(ii) The Purchaser is an “accredited investor” as such term is defined in Rule
501(a)(3) of Regulation D under the Securities Act, and the Purchaser has not
experienced a disqualifying event as enumerated pursuant to Rule 506(d) of
Regulation D under the Securities Act.

(iii) The Purchaser understands that the Private Placement Shares are being
offered and will be sold to it in reliance on specific exemptions from the
registration requirements of the United States federal and state securities laws
and that the Company is relying upon the truth and accuracy of, and the
Purchaser’s compliance with, the representations and warranties of the Purchaser
set forth herein in order to determine the availability of such exemptions and
the eligibility of the Purchaser to acquire such Private Placement Shares.

(iv) The Purchaser did not decide to enter into this Agreement as a result of
any general solicitation or general advertising within the meaning of Rule
502(c) of Regulation D under the Securities Act.

 

4



--------------------------------------------------------------------------------

(v) The Purchaser has been furnished with all materials relating to the
business, finances and operations of the Company and materials relating to the
offer and sale of the Private Placement Shares which have been requested by the
Purchaser. The Purchaser has been afforded the opportunity to ask questions of
the executive officers and directors of the Company. The Purchaser understands
that its investment in the Private Placement Shares involves a high degree of
risk and it has sought such accounting, legal and tax advice as it has
considered necessary to make an informed investment decision with respect to the
acquisition of the Private Placement Shares.

(vi) The Purchaser understands that no United States federal or state agency or
any other government or governmental agency has passed on or made any
recommendation or endorsement of the Private Placement Shares or the fairness or
suitability of the investment in the Private Placement Shares by the Purchaser
nor have such authorities passed upon or endorsed the merits of the offering of
the Private Placement Shares.

(vii) The Purchaser understands that: (a) the Private Placement Shares have not
been and are not being registered under the Securities Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
unless (1) subsequently registered thereunder or (2) sold in reliance on an
exemption therefrom; and (b) except as specifically set forth in the
Registration and Shareholder Rights Agreement, neither the Company nor any other
person is under any obligation to register the Private Placement Shares under
the Securities Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder. In this regard, the Purchaser
understands that the SEC has taken the position that promoters or affiliates of
a blank check company and their transferees, both before and after an initial
Business Combination, are deemed to be “underwriters” under the Securities Act
when reselling the securities of a blank check company. Based on that position,
Rule 144 adopted pursuant to the Securities Act would not be available for
resale transactions of the Private Placement Shares despite technical compliance
with the requirements of such Rule, and the Private Placement Shares can be
resold only through a registered offering or in reliance upon another exemption
from the registration requirements of the Securities Act.

(viii) The Purchaser has such knowledge and experience in financial and business
matters, knowledge of the high degree of risk associated with investments in the
securities of companies in the development stage such as the Company, is capable
of evaluating the merits and risks of an investment in the Private Placement
Shares and is able to bear the economic risk of an investment in the Private
Placement Shares in the amount contemplated hereunder for an indefinite period
of time. The Purchaser has adequate means of providing for its current financial
needs and contingencies and will have no current or anticipated future needs for
liquidity which would be jeopardized by the investment in the Private Placement
Shares. The Purchaser can afford a complete loss of its investments in the
Private Placement Shares.

(ix) The Purchaser understands that the Private Placement Shares shall bear the
following legend and appropriate “stop transfer restrictions”:

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS, AND
NEITHER THE SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT OR SUCH LAWS OR AN EXEMPTION FROM
REGISTRATION UNDER SUCH ACT AND SUCH LAWS WHICH, IN THE OPINION OF COUNSEL, IS
AVAILABLE.

 

5



--------------------------------------------------------------------------------

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO LOCKUP PROVISIONS
AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF
DURING THE TERM OF THE LOCKUP.”

Section 4 Conditions of the Purchaser’s Obligations. The obligations of the
Purchaser to purchase and pay for the Private Placement Shares are subject to
the fulfillment, on or before each Closing Date, of each of the following
conditions:

A. Representations and Warranties. The representations and warranties of the
Company contained in Section 2 shall be true and correct at and as of such
Closing Date as though then made.

B. Performance. The Company shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before such Closing Date.

C. No Injunction. No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby, which prohibits the consummation of any of the transactions
contemplated by this Agreement.

D. Registration and Shareholder Rights Agreement. The Company shall have entered
into the Registration and Shareholder Rights Agreement, in the form of Exhibit A
hereto, on terms satisfactory to the Purchaser.

Section 5 Conditions of the Company’s Obligations. The obligations of the
Company to the Purchaser under this Agreement are subject to the fulfillment, on
or before each Closing Date, of each of the following conditions:

A. Representations and Warranties. The representations and warranties of the
Purchaser contained in Section 3 shall be true and correct at and as of such
Closing Date as though then made.

B. Performance. The Purchaser shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by the Purchaser on or before such
Closing Date.

C. Corporate Consents. The Company shall have obtained the consent of its board
of directors authorizing the execution, delivery and performance of this
Agreement and the issuance and sale of the Private Placement Shares hereunder.

 

6



--------------------------------------------------------------------------------

D. No Injunction. No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby, which prohibits the consummation of any of the transactions
contemplated by this Agreement.

Section 6 Miscellaneous.

A. Successors and Assigns. Except as otherwise expressly provided herein, all
covenants and agreements contained in this Agreement by or on behalf of any of
the parties hereto shall bind and inure to the benefit of the respective
successors of the parties hereto whether so expressed or not. Notwithstanding
the foregoing or anything to the contrary herein, the parties may not assign
this Agreement, other than assignments by the Purchaser to affiliates thereof
(including, without limitation one or more of its members).

B. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

C. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, none of which need contain the signatures of more than one party,
but all such counterparts taken together shall constitute one and the same
agreement. Signatures to this Agreement transmitted via facsimile or e-mail
shall be valid and effective to bind the party so signing.

D. Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a substantive
part of this Agreement. The use of the word “including” in this Agreement shall
be by way of example rather than by limitation.

E. Governing Law. This Agreement shall be deemed to be a contract made under the
laws of the State of New York and for all purposes shall be construed in
accordance with the internal laws of the State of New York, without giving
effect to conflicts of law principles that would result in the application of
the laws of another jurisdiction.

F. Amendments. This Agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by the parties
hereto.

[Signature page follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

COMPANY: BCLS ACQUISITION CORP. By:   /s/ Jeffrey Schwartz

Name:   Jeffrey Schwartz Title:   Chief Executive Officer

 

PURCHASER: BCLS ACQUISITION HOLDINGS, LP

Acting by its General Partner

BCLS Acquisition Holdings (GP), LLC

By:   /s/ Jeffrey Schwartz

Name:   Jeffrey Schwartz Title:   Chief Executive Officer

[Signature Page to Private Placement Shares Purchase Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Registration and Shareholder Rights Agreement

 

A-1



--------------------------------------------------------------------------------

REGISTRATION AND SHAREHOLDER RIGHTS AGREEMENT

THIS REGISTRATION AND SHAREHOLDER RIGHTS AGREEMENT (this “Agreement”), dated as
of October 26, 2020, is made and entered into by and among BCLS Acquisition
Corp., a Cayman Islands exempted company (the “Company”), BCLS Acquisition
Holdings, LP, a Cayman Island exempted limited partnership (the “Sponsor”), and
the undersigned parties listed under Holder on the signature page hereto (each
such party, including the Sponsor and any person or entity who hereafter becomes
a party to this Agreement pursuant to Section 6.2 of this Agreement, a “Holder”
and collectively, the “Holders”).

RECITALS

WHEREAS, the Sponsor currently owns 3,593,750 shares of the Company’s Class B
ordinary shares, par value $0.0001 per share (the “Class B Ordinary Shares”),
and the other Holders currently own an aggregate of 90,000 Class B Ordinary
Shares, which were received from the Sponsor;

WHEREAS, the Class B Ordinary Shares are convertible into the Company’s Class A
ordinary shares, par value $0.0001 per share (“Ordinary Shares”), at the time of
the initial Business Combination on a one-for-one basis, subject to adjustment,
on the terms and conditions provided in the Company’s amended and restated
memorandum and articles of association, as may be amended from time to time;

WHEREAS, on October 21, 2020, the Company and the Sponsor entered into that
certain Private Placement Shares Purchase Agreement, pursuant to which the
Sponsor agreed to purchase 450,000 Ordinary Shares (or up to 487,500 Ordinary
Shares if the Underwriters’ (as defined below) option to purchase additional
Ordinary Shares in connection with the Company’s initial public offering is
exercised in full) (the “Private Placement Shares”), in a private placement
transaction occurring simultaneously with the closing of the Company’s initial
public offering;

WHEREAS, in order to finance the Company’s transaction costs in connection with
an intended Business Combination (as defined below), the Sponsor, an affiliate
of the Sponsor or certain of the Company’s officers or directors may, but are
not obligated to, loan the Company funds as the Company may require, of which up
to $1,500,000 of such loans may be convertible into shares of the post-Business
Combination company at a price of $10.00 per share at the option of the lender
(the “Working Capital Shares”); and

WHEREAS, the Company and the Holders desire to enter into this Agreement,
pursuant to which the Company shall grant the Holders certain registration
rights with respect to certain securities of the Company, as set forth in this
Agreement.

NOW, THEREFORE, in consideration of the mutual representations, covenants and
agreements contained herein, and certain other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:

 

A-2



--------------------------------------------------------------------------------

Section 7

DEFINITIONS

A. Definitions. The terms defined in this Article I shall, for all purposes of
this Agreement, have the respective meanings set forth below:

“Adverse Disclosure” shall mean any public disclosure of material non-public
information, which disclosure, in the good faith judgment of the principal
executive officer or principal financial officer of the Company, after
consultation with counsel to the Company, (i) would be required to be made in
any Registration Statement or Prospectus in order for the applicable
Registration Statement or Prospectus not to contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained therein (in the case of any prospectus and any preliminary prospectus,
in the light of the circumstances under which they were made) not misleading,
(ii) would not be required to be made at such time if the Registration Statement
were not being filed, and (iii) the Company has a bona fide business purpose for
not making such information public.

“Agreement” shall have the meaning given in the Preamble.

“Board” shall mean the Board of Directors of the Company.

“Business Combination” shall mean any merger, share exchange, asset acquisition,
share purchase, reorganization or other similar business combination with one or
more businesses, involving the Company.

“Commission” shall mean the U.S. Securities and Exchange Commission.

“Company” shall have the meaning given in the Preamble.

“Demand Registration” shall have the meaning given in subsection 2.1.1.

“Demanding Holder” shall have the meaning given in subsection 2.1.1.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as it may be
amended from time to time.

“Form S-1” shall have the meaning given in subsection 2.1.1.

“Form S-3” shall have the meaning given in subsection 2.3.1.

“Founder Shares” shall mean the Class B Ordinary Shares and shall be deemed to
include the Ordinary Shares issuable upon conversion thereof.

“Founder Shares Lock-up Period” shall mean, with respect to the Founder Shares,
the period ending on the earlier of (A) one year after the completion of the
Company’s initial Business Combination and (B) subsequent to the Company’s
initial Business Combination, (x) if the last reported sales price of the
Ordinary Shares equals or exceeds $12.00 per share (as adjusted for share
splits, share capitalizations, reorganizations, recapitalizations and the like)
for any twenty

 

A-3



--------------------------------------------------------------------------------

(20) trading days within any 30-trading day period commencing at least 150 days
after the Company’s initial Business Combination or (y) the date on which the
Company completes a liquidation, merger, share exchange, reorganization or other
similar transaction that results in all of the Company’s shareholders having the
right to exchange their Ordinary Shares for cash, securities or other property.

“Holders” shall have the meaning given in the Preamble.

“Insider Letter” shall mean that certain letter agreement, dated as of the date
hereof, by and among the Company, the Sponsor and each of the Company’s
officers, directors and director nominees.

“Maximum Number of Securities” shall have the meaning given in subsection 2.1.4.

“Misstatement” shall mean an untrue statement of a material fact or an omission
to state a material fact required to be stated in a Registration Statement or
Prospectus, or necessary to make the statements in a Registration Statement or
Prospectus (in the case of a Prospectus, in the light of the circumstances under
which they were made) not misleading.

“Nominee” is defined in Section 6.1.

“Ordinary Shares” shall have the meaning given in the Recitals hereto.

“Permitted Transferees” shall mean a person or entity to whom a Holder of
Registrable Securities is permitted to transfer such Registrable Securities
prior to the expiration of the Founder Shares Lock-up Period or Private
Placement Lock-up Period, as the case may be, under the Insider Letter, the
Private Placement Shares Purchase Agreement and any other applicable agreement
between such Holder and the Company, and to any transferee thereafter.

“Piggyback Registration” shall have the meaning given in subsection 2.2.1.

“Private Placement Lock-up Period” shall mean, with respect to the Private
Placement Shares that are held by the initial purchasers or their Permitted
Transferees, the period ending thirty (30) days after the completion of the
Company’s initial Business Combination.

“Private Placement Shares” shall have the meaning given in the Recitals hereto.

“Prospectus” shall mean the prospectus included in any Registration Statement,
as supplemented by any and all prospectus supplements and as amended by any and
all post-effective amendments and including all material incorporated by
reference in such prospectus.

“Registrable Security” shall mean (a) the Founder Shares (including any Ordinary
Shares or other equivalent equity security issued or issuable upon the
conversion of any such Founder Shares or exercisable for Ordinary Shares), (b)
the Private Placement Shares, (c) the Working Capital Shares, (d) any
outstanding Ordinary Shares or any other equity security (including the Ordinary
Shares issued or issuable upon the exercise of any other equity security) of the
Company held by a Holder as of the date of this Agreement, and (e) any other
equity security of the Company issued or issuable with respect to any such
Ordinary Shares by way of a share capitalization or

 

A-4



--------------------------------------------------------------------------------

share split or in connection with a combination of shares, recapitalization,
merger, consolidation or reorganization; provided, however, that, as to any
particular Registrable Security, such securities shall cease to be Registrable
Securities when: (i) a Registration Statement with respect to the sale of such
securities shall have become effective under the Securities Act and such
securities shall have been sold, transferred, disposed of or exchanged in
accordance with such Registration Statement; (ii) such securities shall have
been otherwise transferred, new certificates for such securities not bearing a
legend restricting further transfer shall have been delivered by the Company and
subsequent public distribution of such securities shall not require registration
under the Securities Act; (iii) such securities shall have ceased to be
outstanding; or (iv) such securities have been sold to, or through, a broker,
dealer or underwriter in a public distribution or other public securities
transaction.

“Registration” shall mean a registration effected by preparing and filing a
registration statement or similar document in compliance with the requirements
of the Securities Act, and the applicable rules and regulations promulgated
thereunder, and such registration statement becoming effective.

“Registration Expenses” shall mean the out-of-pocket expenses of a Registration,
including, without limitation, the following:

(i) all registration and filing fees (including fees with respect to filings
required to be made with the Financial Industry Regulatory Authority, Inc.) and
any securities exchange on which the Ordinary Shares are then listed;

(ii) fees and expenses of compliance with securities or blue sky laws (including
reasonable fees and disbursements of counsel for the Underwriters in connection
with blue sky qualifications of Registrable Securities);

(iii) printing, messenger, telephone and delivery expenses;

(iv) reasonable fees and disbursements of counsel for the Company;

(v) reasonable fees and disbursements of all independent registered public
accountants of the Company incurred specifically in connection with such
Registration; and

(vi) reasonable fees and expenses of one (1) legal counsel selected by the
majority-in-interest of the Demanding Holders initiating a Demand Registration
to be registered for offer and sale in the applicable Registration or the
Takedown Requesting Holder initiating an Underwritten Shelf Takedown.

“Registration Statement” shall mean any registration statement that covers the
Registrable Securities pursuant to the provisions of this Agreement, including
the Prospectus included in such registration statement, amendments (including
post-effective amendments) and supplements to such registration statement, and
all exhibits to and all material incorporated by reference in such registration
statement.

“Requesting Holder” shall have the meaning given in subsection 2.1.1.

 

A-5



--------------------------------------------------------------------------------

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

“Shelf” shall have the meaning given in subsection 2.3.1.

“Sponsor” shall have the meaning given in the Recitals hereto.

“Sponsor Director” means an individual appointed to the Board that has been
nominated by the Sponsor pursuant to this Agreement.

“Subsequent Shelf Registration” shall have the meaning given in subsection
2.3.2.

“Takedown Requesting Holder” shall have the meaning given in subsection 2.3.3.

“Underwriter” shall mean a securities dealer who purchases any Registrable
Securities as principal in an Underwritten Offering and not as part of such
dealer’s market-making activities.

“Underwritten Registration” or “Underwritten Offering” shall mean a Registration
in which securities of the Company are sold to an Underwriter in a firm
commitment underwriting for distribution to the public.

“Underwritten Shelf Takedown” shall have the meaning given in subsection 2.3.3.

“Working Capital Shares” shall have the meaning given in the Recitals hereto.

Section 8

REGISTRATIONS

A. Demand Registration.

(i) Request for Registration. Subject to the provisions of subsection 2.1.4 and
Section 2.4 hereof, at any time and from time to time on or after the date the
Company consummates the initial Business Combination, the Holders of at least a
majority in interest of the then-outstanding number of Registrable Securities
(the “Demanding Holders”) may make a written demand for Registration under the
Securities Act of all or part of their Registrable Securities, which written
demand shall describe the amount and type of securities to be included in such
Registration and the intended method(s) of distribution thereof (such written
demand a “Demand Registration”). The Company shall, within five (5) days of the
Company’s receipt of the Demand Registration, notify, in writing, all other
Holders of Registrable Securities of such demand, and each Holder of Registrable
Securities who thereafter wishes to include all or a portion of such Holder’s
Registrable Securities in a Registration pursuant to a Demand Registration (each
such Holder that includes all or a portion of such Holder’s Registrable
Securities in such Registration, a “Requesting Holder”) shall so notify the
Company, in writing, within three (3) business days after the receipt by the
Holder of the notice from the Company. Upon receipt by the Company of any such
written notification from a Requesting Holder(s) to the Company, such Requesting
Holder(s) shall be entitled to have their Registrable Securities included in a
Registration pursuant to a Demand Registration and the Company shall effect, as
soon thereafter as practicable, but not more than forty five (45) days
immediately after the Company’s receipt of the Demand Registration, the
Registration of all Registrable Securities requested by the

 

A-6



--------------------------------------------------------------------------------

Demanding Holders and Requesting Holders pursuant to such Demand Registration.
Under no circumstances shall the Company be obligated to effect more than an
aggregate of three (3) Registrations pursuant to a Demand Registration under
this subsection 2.1.1 with respect to any or all Registrable Securities;
provided, however, that a Registration shall not be counted for such purposes
unless a Form S-1 or any similar long-form registration statement that may be
available at such time (“Form S-1”) has become effective and all of the
Registrable Securities requested by the Requesting Holders to be registered on
behalf of the Requesting Holders in such Form S-1 Registration have been sold,
in accordance with Section 3.1 of this Agreement; provided, further, that an
Underwritten Shelf Takedown shall not count as a Demand Registration.

(ii) Effective Registration. Notwithstanding the provisions of subsection 2.1.1
above or any other part of this Agreement, a Registration pursuant to a Demand
Registration shall not count as a Registration unless and until (i) the
Registration Statement filed with the Commission with respect to a Registration
pursuant to a Demand Registration has been declared effective by the Commission
and (ii) the Company has complied with all of its obligations under this
Agreement with respect thereto; provided, further, that if, after such
Registration Statement has been declared effective, an offering of Registrable
Securities in a Registration pursuant to a Demand Registration is subsequently
interfered with by any stop order or injunction of the Commission, federal or
state court or any other governmental agency the Registration Statement with
respect to such Registration shall be deemed not to have been declared
effective, unless and until, (i) such stop order or injunction is removed,
rescinded or otherwise terminated and (ii) a majority-in-interest of the
Demanding Holders initiating such Demand Registration thereafter affirmatively
elect to continue with such Registration and accordingly notify the Company in
writing, but in no event later than five (5) days, of such election; provided,
further, that the Company shall not be obligated or required to file another
Registration Statement until the Registration Statement that has been previously
filed with respect to a Registration pursuant to a Demand Registration becomes
effective or is subsequently terminated.

(iii) Underwritten Offering. Subject to the provisions of subsection 2.1.4 and
Section 2.4 hereof, if a majority-in-interest of the Demanding Holders so advise
the Company as part of their Demand Registration that the offering of the
Registrable Securities pursuant to such Demand Registration shall be in the form
of an Underwritten Offering, then the right of such Demanding Holder or
Requesting Holder (if any) to include its Registrable Securities in such
Registration shall be conditioned upon such Holder’s participation in such
Underwritten Offering and the inclusion of such Holder’s Registrable Securities
in such Underwritten Offering to the extent provided herein. All such Holders
proposing to distribute their Registrable Securities through an Underwritten
Offering under this subsection 2.1.3 shall enter into an underwriting agreement
in customary form with the Underwriter(s) selected for such Underwritten
Offering by the majority-in-interest of the Demanding Holders initiating the
Demand Registration.

(iv) Reduction of Underwritten Offering. If the managing Underwriter or
Underwriters in an Underwritten Registration pursuant to a Demand Registration,
in good faith, advises the Company, the Demanding Holders and the Requesting
Holders (if any) in writing that the dollar amount or number of Registrable
Securities that the Demanding Holders and the Requesting Holders (if any) desire
to sell, taken together with all other Ordinary Shares or other equity
securities that the Company desires to sell and the Ordinary Shares, if any, as
to which a Registration has been requested pursuant to separate written
contractual piggy-back registration

 

A-7



--------------------------------------------------------------------------------

rights held by any other shareholders who desire to sell, exceeds the maximum
dollar amount or maximum number of equity securities that can be sold in the
Underwritten Offering without adversely affecting the proposed offering price,
the timing, the distribution method, or the probability of success of such
offering (such maximum dollar amount or maximum number of such securities, as
applicable, the “Maximum Number of Securities”), then the Company shall include
in such Underwritten Offering, as follows: (i) first, the Registrable Securities
of the Demanding Holders and the Requesting Holders (if any) (pro rata based on
the respective number of Registrable Securities that each Demanding Holder and
Requesting Holder (if any) has requested be included in such Underwritten
Registration and the aggregate number of Registrable Securities that the
Demanding Holders and Requesting Holders have requested be included in such
Underwritten Registration (such proportion is referred to herein as “Pro Rata”))
that can be sold without exceeding the Maximum Number of Securities;
(ii) second, to the extent that the Maximum Number of Securities has not been
reached under the foregoing clause (i), the Ordinary Shares or other equity
securities that the Company desires to sell, which can be sold without exceeding
the Maximum Number of Securities; and (iii) third, to the extent that the
Maximum Number of Securities has not been reached under the foregoing clauses
(i) and (ii), the Ordinary Shares or other equity securities of other persons or
entities that the Company is obligated to register in a Registration pursuant to
separate written contractual arrangements with such persons and that can be sold
without exceeding the Maximum Number of Securities.

(v) Demand Registration Withdrawal. A majority-in-interest of the Demanding
Holders initiating a Demand Registration or a majority-in-interest of the
Requesting Holders (if any), pursuant to a Registration under subsection 2.1.1
shall have the right to withdraw from a Registration pursuant to such Demand
Registration for any or no reason whatsoever upon written notification to the
Company and the Underwriter or Underwriters (if any) of their intention to
withdraw from such Registration prior to the effectiveness of the Registration
Statement filed with the Commission with respect to the Registration of their
Registrable Securities pursuant to such Demand Registration. Notwithstanding
anything to the contrary in this Agreement, the Company shall be responsible for
the Registration Expenses incurred in connection with a Registration pursuant to
a Demand Registration prior to its withdrawal under this subsection 2.1.5.

B. Piggyback Registration.

(i) Piggyback Rights. If, at any time on or after the date the Company
consummates a Business Combination, the Company proposes to file a Registration
Statement under the Securities Act with respect to an offering of equity
securities, or securities or other obligations exercisable or exchangeable for,
or convertible into equity securities, for its own account or for the account of
shareholders of the Company (or by the Company and by the shareholders of the
Company including, without limitation, pursuant to Section 2.1 hereof), other
than a Registration Statement (i) filed in connection with any employee stock
option or other benefit plan, (ii) for an exchange offer or offering of
securities solely to the Company’s existing shareholders, (iii) for an offering
of debt that is convertible into equity securities of the Company or (iv) for a
dividend reinvestment plan, then the Company shall give written notice of such
proposed filing to all of the Holders of Registrable Securities as soon as
practicable but not less than seven (7) days before the anticipated filing date
of such Registration Statement, which notice shall (A) describe the amount and
type of securities to be included in such offering, the intended method(s) of
distribution, and the name of the proposed managing Underwriter or Underwriters,

 

A-8



--------------------------------------------------------------------------------

if any, in such offering, and (B) offer to all of the Holders of Registrable
Securities the opportunity to register the sale of such number of Registrable
Securities as such Holders may request in writing within three (3) business days
after receipt of such written notice (such Registration a “Piggyback
Registration”). The Company shall, in good faith, cause such Registrable
Securities to be included in such Piggyback Registration and shall use its best
efforts to cause the managing Underwriter or Underwriters of a proposed
Underwritten Offering to permit the Registrable Securities requested by the
Holders pursuant to this subsection 2.2.1 to be included in a Piggyback
Registration on the same terms and conditions as any similar securities of the
Company included in such Registration and to permit the sale or other
disposition of such Registrable Securities in accordance with the intended
method(s) of distribution thereof. All such Holders proposing to distribute
their Registrable Securities through an Underwritten Offering under this
subsection 2.2.1 shall enter into an underwriting agreement in customary form
with the Underwriter(s) selected for such Underwritten Offering by the Company.
The notice periods set forth in this subsection 2.2.1 shall not apply to an
Underwritten Shelf Takedown conducted in accordance with subsection 2.3.3.

(ii) Reduction of Piggyback Registration. If the managing Underwriter or
Underwriters in an Underwritten Registration that is to be a Piggyback
Registration (other than Underwritten Shelf Takedown), in good faith, advises
the Company and the Holders of Registrable Securities participating in the
Piggyback Registration in writing that the dollar amount or number of the
Ordinary Shares that the Company desires to sell, taken together with (i) the
Ordinary Shares, if any, as to which Registration has been demanded pursuant to
separate written contractual arrangements with persons or entities other than
the Holders of Registrable Securities hereunder, (ii) the Registrable Securities
as to which registration has been requested pursuant Section 2.2 hereof, and
(iii) the Ordinary Shares, if any, as to which Registration has been requested
pursuant to separate written contractual piggy-back registration rights of other
shareholders of the Company, exceeds the Maximum Number of Securities, then:

1. If the Registration is undertaken for the Company’s account, the Company
shall include in any such Registration (A) first, the Ordinary Shares or other
equity securities that the Company desires to sell, which can be sold without
exceeding the Maximum Number of Securities; and (B) second, to the extent that
the Maximum Number of Securities has not been reached under the foregoing clause
(A), the Registrable Securities of Holders exercising their rights to register
their Registrable Securities pursuant to subsection 2.2.1 hereof, Pro Rata based
on the respective number of Registrable Securities that each Holder has so
requested exercising its rights to register its Registrable Securities pursuant
to subsection 2.2.1 hereof, which can be sold without exceeding the Maximum
Number of Securities; and (C) third, to the extent that the Maximum Number of
Securities has not been reached under the foregoing clauses (A) and (B), the
Ordinary Shares, if any, as to which Registration has been requested pursuant to
written contractual piggy-back registration rights of other shareholders of the
Company, which can be sold without exceeding the Maximum Number of Securities;

2. If the Registration is pursuant to a request by persons or entities other
than the Holders of Registrable Securities, then the Company shall include in
any such Registration (A) first, the Ordinary Shares or other equity securities,
if any, of such requesting persons or entities, other than the Holders of
Registrable Securities, which can be sold without exceeding the Maximum Number
of Securities; (B) second, to the extent that the Maximum Number of Securities
has not been reached under the foregoing clause (A), the Registrable

 

A-9



--------------------------------------------------------------------------------

Securities of Holders exercising their rights to register their Registrable
Securities pursuant to subsection 2.2.1, Pro Rata, which can be sold without
exceeding the Maximum Number of Securities; (C) third, to the extent that the
Maximum Number of Securities has not been reached under the foregoing clauses
(A) and (B), the Ordinary Shares or other equity securities that the Company
desires to sell, which can be sold without exceeding the Maximum Number of
Securities; and (D) fourth, to the extent that the Maximum Number of Securities
has not been reached under the foregoing clauses (A), (B) and (C), the Ordinary
Shares or other equity securities for the account of other persons or entities
that the Company is obligated to register pursuant to separate written
contractual arrangements with such persons or entities, which can be sold
without exceeding the Maximum Number of Securities.

(iii) Piggyback Registration Withdrawal. Any Holder of Registrable Securities
shall have the right to withdraw from a Piggyback Registration for any or no
reason whatsoever upon written notification to the Company and the Underwriter
or Underwriters (if any) of his, her or its intention to withdraw from such
Piggyback Registration prior to the effectiveness of the Registration Statement
filed with the Commission with respect to such Piggyback Registration. The
Company (whether on its own good faith determination or as the result of a
request for withdrawal by persons pursuant to separate written contractual
obligations) may withdraw a Registration Statement filed with the Commission in
connection with a Piggyback Registration at any time prior to the effectiveness
of such Registration Statement. Notwithstanding anything to the contrary in this
Agreement, the Company shall be responsible for the Registration Expenses
incurred in connection with the Piggyback Registration prior to its withdrawal
under this subsection 2.2.3.

(iv) Unlimited Piggyback Registration Rights. For purposes of clarity, any
Registration effected pursuant to Section 2.2 hereof shall not be counted as a
Registration pursuant to a Demand Registration effected under Section 2.1
hereof.

C. Shelf Registrations.

(i) The Holders of Registrable Securities may at any time, and from time to
time, request in writing that the Company, pursuant to Rule 415 under the
Securities Act (or any successor rule promulgated thereafter by the Commission),
register the resale of any or all of their Registrable Securities on Form S-3 or
similar short form registration statement that may be available at such time
(“Form S-3”), or if the Company is ineligible to use Form S-3, on Form S-1; a
registration statement filed pursuant to this subsection 2.3.1 (a “Shelf”) shall
provide for the resale of the Registrable Securities included therein pursuant
to any method or combination of methods legally available to, and requested by,
any Holder. Within three (3) days of the Company’s receipt of a written request
from a Holder or Holders of Registrable Securities for a Registration on a
Shelf, the Company shall promptly give written notice of the proposed
Registration to all other Holders of Registrable Securities, and each Holder of
Registrable Securities who thereafter wishes to include all or a portion of such
Holder’s Registrable Securities in such Registration shall so notify the
Company, in writing, within three (3) business days after the receipt by the
Holder of the notice from the Company. As soon as practicable thereafter, but
not more than ten (10) days after the Company’s initial receipt of such written
request for a Registration on a Shelf, the Company shall register all or such
portion of such Holder’s Registrable Securities as are specified in such written
request, together with all or such portion of Registrable Securities of any
other

 

A-10



--------------------------------------------------------------------------------

Holder or Holders joining in such request as are specified in the written
notification given by such Holder or Holders; provided, however, that the
Company shall not be obligated to effect any such Registration pursuant to this
subsection 2.3.1 if the Holders of Registrable Securities, together with the
Holders of any other equity securities of the Company entitled to inclusion in
such Registration, propose to sell the Registrable Securities and such other
equity securities (if any) at any aggregate price to the public of less than
$10,000,000. The Company shall maintain each Shelf in accordance with the terms
hereof, and shall prepare and file with the Commission such amendments,
including post-effective amendments, and supplements as may be necessary to keep
such Shelf continuously effective, available for use and in compliance with the
provisions of the Securities Act until such time as there are no longer any
Registrable Securities included on such Shelf. In the event the Company files a
Shelf on Form S-1, the Company shall use its commercially reasonable efforts to
convert the Form S-1 to a Form S-3 as soon as practicable after the Company is
eligible to use Form S-3.

(ii) If any Shelf ceases to be effective under the Securities Act for any reason
at any time while Registrable Securities included thereon are still outstanding,
the Company shall use its commercially reasonable efforts to as promptly as is
reasonably practicable cause such Shelf to again become effective under the
Securities Act (including obtaining the prompt withdrawal of any order
suspending the effectiveness of such Shelf), and shall use its commercially
reasonable efforts to as promptly as is reasonably practicable amend such Shelf
in a manner reasonably expected to result in the withdrawal of any order
suspending the effectiveness of such Shelf or file an additional registration
statement (a “Subsequent Shelf Registration”) registering the resale of all
Registrable Securities including on such Shelf, and pursuant to any method or
combination of methods legally available to, and requested by, any Holder. If a
Subsequent Shelf Registration is filed, the Company shall use its commercially
reasonable efforts to (i) cause such Subsequent Shelf Registration to become
effective under the Securities Act as promptly as is reasonably practicable
after the filing thereof and (ii) keep such Subsequent Shelf Registration
continuously effective, available for use and in compliance with the provisions
of the Securities Act until such time as there are no longer any Registrable
Securities included thereon. Any such Subsequent Shelf Registration shall be on
Form S-3 to the extent that the Company is eligible to use such form. Otherwise,
such Subsequent Shelf Registration shall be on another appropriate form. In the
event that any Holder holds Registrable Securities that are not registered for
resale on a delayed or continuous basis, the Company, upon request of a Holder
shall promptly use its commercially reasonable efforts to cause the resale of
such Registrable Securities to be covered by either, at the Company’s option, a
Shelf (including by means of a post-effective amendment) or a Subsequent Shelf
Registration and cause the same to become effective as soon as practicable after
such filing and such Shelf or Subsequent Shelf Registration shall be subject to
the terms hereof; provided, however, the Company shall only be required to cause
such Registrable Securities to be so covered once annually after inquiry of the
Holders.

(iii) At any time and from time to time after a Shelf has been declared
effective by the Commission, the Sponsor may request to sell all or any portion
of its Registrable Securities in an underwritten offering that is registered
pursuant to the Shelf (each, an “Underwritten Shelf Takedown”); provided that
the Company shall only be obligated to effect an Underwritten Shelf Takedown if
such offering shall include securities with a total offering price (including
piggyback securities and before deduction of underwriting discounts) reasonably
expected to exceed, in the aggregate, $10,000,000. All requests for Underwritten
Shelf Takedowns shall be made by giving

 

A-11



--------------------------------------------------------------------------------

written notice to the Company at least 48 hours prior to the public announcement
of such Underwritten Shelf Takedown, which shall specify the approximate number
of Registrable Securities proposed to be sold in the Underwritten Shelf Takedown
and the expected price range (net of underwriting discounts and commissions) of
such Underwritten Shelf Takedown. The Company shall include in any Underwritten
Shelf Takedown the securities requested to be included by any holder (each a
“Takedown Requesting Holder”) at least 24 hours prior to the public announcement
of such Underwritten Shelf Takedown pursuant to written contractual piggyback
registration rights of such holder (including to those set forth herein). The
Sponsor and the Takedown Requesting Holders (if any) shall have the right to
select the underwriter(s) for such offering (which shall consist of one or more
reputable nationally recognized investment banks), subject to the Company’s
prior approval which shall not be unreasonably withheld, conditioned or delayed.
For purposes of clarity, any Registration effected pursuant to this subsection
2.3.3 shall not be counted as a Registration pursuant to a Demand Registration
effected under Section 2.1 hereof.

(iv) If the managing Underwriter or Underwriters in an Underwritten Shelf
Takedown, in good faith, advises the Company, the Sponsor and the Takedown
Requesting Holders (if any) in writing that the dollar amount or number of
Registrable Securities that the Sponsor and the Takedown Requesting Holders (if
any) desire to sell, taken together with all other Ordinary Shares or other
equity securities that the Company desires to sell, exceeds the Maximum Number
of Securities, then the Company shall include in such Underwritten Shelf
Takedown, as follows: (i) first, the Registrable Securities of the Sponsor that
can be sold without exceeding the Maximum Number of Securities; (ii) second, to
the extent that the Maximum Number of Securities has not been reached under the
foregoing clause (i), the Ordinary Shares or other equity securities that the
Company desires to sell, which can be sold without exceeding the Maximum Number
of Securities; and (iii) third, to the extent that the Maximum Number of
Securities has not been reached under the foregoing clauses (i) and (ii), the
Ordinary Shares or other equity securities of the Takedown Requesting Holders,
if any, that can be sold without exceeding the Maximum Number of Securities,
determined Pro Rata based on the respective number of Registrable Securities
that each Takedown Requesting Holder has so requested to be included in such
Underwritten Shelf Takedown.

(v) The Sponsor and the Takedown Requesting Holders (if any) shall have the
right to withdraw from an Underwritten Shelf Takedown for any or no reason
whatsoever upon written notification to the Company and the Underwriter or
Underwriters (if any) of its intention to withdraw from such Underwritten Shelf
Takedown prior to the public announcement of such Underwritten Shelf Takedown.
Notwithstanding anything to the contrary in this Agreement, the Company shall be
responsible for the Registration Expenses incurred in connection with an
Underwritten Shelf Takedown prior to a withdrawal under this subsection 2.3.5.

D. Restrictions on Registration Rights. If (A) during the period starting with
the date sixty (60) days prior to the Company’s good faith estimate of the date
of the filing of, and ending on a date one hundred and twenty (120) days after
the effective date of, a Company initiated Registration and provided that the
Company has delivered written notice to the Holders prior to receipt of a Demand
Registration pursuant to subsection 2.1.1 and it continues to actively employ,
in good faith, all reasonable efforts to cause the applicable Registration
Statement to become effective; (B) the Holders have requested an Underwritten
Registration and the Company and the

 

A-12



--------------------------------------------------------------------------------

Holders are unable to obtain the commitment of underwriters to firmly underwrite
the offer; or (C) in the good faith judgment of the Board such Registration
would be seriously detrimental to the Company and the Board concludes as a
result that it is essential to defer the filing of such Registration Statement
at such time, then in each case the Company shall furnish to such Holders a
certificate signed by the Chairman of the Board stating that in the good faith
judgment of the Board it would be seriously detrimental to the Company for such
Registration Statement to be filed in the near future and that it is therefore
essential to defer the filing of such Registration Statement. In such event, the
Company shall have the right to defer such filing for a period of not more than
thirty (30) days; provided, however, that the Company shall not defer its
obligation in this manner more than once in any 12-month period. Notwithstanding
anything to the contrary contained in this Agreement, the Company shall not be
required to effect or permit any Registration or cause any Registration
Statement to become effective, with respect to any Registrable Securities held
by any Holder, until after the expiration of the Founder Shares Lock-Up Period
or the Private Placement Lock-Up Period, as the case may be.

Section 9

COMPANY PROCEDURES

A. General Procedures. If at any time on or after the date the Company
consummates an initial Business Combination the Company is required to effect
the Registration of Registrable Securities, the Company shall use its best
efforts to effect such Registration to permit the sale of such Registrable
Securities in accordance with the intended plan of distribution thereof, and
pursuant thereto the Company shall, as expeditiously as possible:

(i) prepare and file with the Commission as soon as practicable a Registration
Statement with respect to such Registrable Securities and use its reasonable
best efforts to cause such Registration Statement to become effective and remain
effective until all Registrable Securities covered by such Registration
Statement have been sold;

(ii) prepare and file with the Commission such amendments and post-effective
amendments to the Registration Statement, and such supplements to the
Prospectus, as may be requested by the Holders or any Underwriter of Registrable
Securities or as may be required by the rules, regulations or instructions
applicable to the registration form used by the Company or by the Securities Act
or rules and regulations thereunder to keep the Registration Statement effective
until all Registrable Securities covered by such Registration Statement are sold
in accordance with the intended plan of distribution set forth in such
Registration Statement or supplement to the Prospectus;

(iii) prior to filing a Registration Statement or Prospectus, or any amendment
or supplement thereto, furnish without charge to the Underwriters, if any, and
the Holders of Registrable Securities included in such Registration, and such
Holders’ legal counsel, copies of such Registration Statement as proposed to be
filed, each amendment and supplement to such Registration Statement (in each
case including all exhibits thereto and documents incorporated by reference
therein), the Prospectus included in such Registration Statement (including each
preliminary Prospectus), and such other documents as the Underwriters and the
Holders of Registrable Securities included in such Registration or the legal
counsel for any such Holders may request in order to facilitate the disposition
of the Registrable Securities owned by such Holders;

 

A-13



--------------------------------------------------------------------------------

(iv) prior to any public offering of Registrable Securities, use its best
efforts to (i) register or qualify the Registrable Securities covered by the
Registration Statement under such securities or “blue sky” laws of such
jurisdictions in the United States as the Holders of Registrable Securities
included in such Registration Statement (in light of their intended plan of
distribution) may request and (ii) take such action necessary to cause such
Registrable Securities covered by the Registration Statement to be registered
with or approved by such other governmental authorities as may be necessary by
virtue of the business and operations of the Company and do any and all other
acts and things that may be necessary or advisable to enable the Holders of
Registrable Securities included in such Registration Statement to consummate the
disposition of such Registrable Securities in such jurisdictions; provided,
however, that the Company shall not be required to qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
or take any action to which it would be subject to general service of process or
taxation in any such jurisdiction where it is not then otherwise so subject;

(v) cause all such Registrable Securities to be listed on each securities
exchange or automated quotation system on which similar securities issued by the
Company are then listed;

(vi) provide for a transfer agent and registrar for all such Registrable
Securities no later than the effective date of such Registration Statement;

(vii) advise each seller of such Registrable Securities, promptly after it shall
receive notice or obtain knowledge thereof, of the issuance of any stop order by
the Commission suspending the effectiveness of such Registration Statement or
the initiation or threatening of any proceeding for such purpose and promptly
use its reasonable best efforts to prevent the issuance of any stop order or to
obtain its withdrawal if such stop order should be issued;

(viii) at least five (5) days prior to the filing of any Registration Statement
or Prospectus or any amendment or supplement to such Registration Statement or
Prospectus (other than by way of a document incorporated by reference) furnish a
copy thereof to each seller of such Registrable Securities or its counsel;

(ix) notify the Holders at any time when a Prospectus relating to such
Registration Statement is required to be delivered under the Securities Act, of
the happening of any event as a result of which the Prospectus included in such
Registration Statement, as then in effect, includes a Misstatement, and then to
correct such Misstatement as set forth in Section 3.4 hereof;

(x) permit a representative of the Holders, the Underwriters, if any, and any
attorney or accountant retained by such Holders or Underwriter to participate,
at each such person’s own expense, in the preparation of the Registration
Statement, and cause the Company’s officers, directors and employees to supply
all information reasonably requested by any such representative, Underwriter,
attorney or accountant in connection with the Registration; provided, however,
that such representatives or Underwriters enter into a confidentiality
agreement, in form and substance reasonably satisfactory to the Company, prior
to the release or disclosure of any such information;

 

A-14



--------------------------------------------------------------------------------

(xi) obtain a “cold comfort” letter from the Company’s independent registered
public accountants in the event of an Underwritten Registration, in customary
form and covering such matters of the type customarily covered by “cold comfort”
letters as the managing Underwriter may reasonably request, and reasonably
satisfactory to a majority-in-interest of the participating Holders;

(xii) n the date the Registrable Securities are delivered for sale pursuant to
such Registration, obtain an opinion, dated such date, of counsel representing
the Company for the purposes of such Registration, addressed to the Holders, the
placement agent or sales agent, if any, and the Underwriters, if any, covering
such legal matters with respect to the Registration in respect of which such
opinion is being given as the Holders, placement agent, sales agent, or
Underwriter may reasonably request and as are customarily included in such
opinions and negative assurance letters, and reasonably satisfactory to a
majority in interest of the participating Holders;

(xiii) in the event of any Underwritten Offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing Underwriter of such offering;

(xiv) make available to its security holders, as soon as reasonably practicable,
an earnings statement covering the period of at least twelve (12) months
beginning with the first day of the Company’s first full calendar quarter after
the effective date of the Registration Statement which satisfies the provisions
of Section 11(a) of the Securities Act and Rule 158 thereunder (or any successor
rule promulgated thereafter by the Commission);

(xv) if the Registration involves the Registration of Registrable Securities
involving gross proceeds in excess of $50,000,000, use its reasonable efforts to
make available senior executives of the Company to participate in customary
“road show” presentations that may be reasonably requested by the Underwriter in
any Underwritten Offering; and

(xvi) otherwise, in good faith, cooperate reasonably with, and take such
customary actions as may reasonably be requested by the Holders, in connection
with such Registration.

B. Registration Expenses. The Registration Expenses of all Registrations shall
be borne by the Company. It is acknowledged by the Holders that the Holders
shall bear all incremental selling expenses relating to the sale of Registrable
Securities, such as Underwriters’ commissions and discounts, brokerage fees,
Underwriter marketing costs and, other than as set forth in the definition of
“Registration Expenses,” all reasonable fees and expenses of any legal counsel
representing the Holders.

C. Requirements for Participation in Underwritten Offerings. No person may
participate in any Underwritten Offering for equity securities of the Company
pursuant to a Registration initiated by the Company hereunder unless such person
(i) agrees to sell such person’s securities on the basis provided in any
underwriting arrangements approved by the Company and (ii) completes and
executes all customary questionnaires, powers of attorney, indemnities, lock-up
agreements, underwriting agreements and other customary documents as may be
reasonably required under the terms of such underwriting arrangements.

 

A-15



--------------------------------------------------------------------------------

D. Suspension of Sales; Adverse Disclosure. Upon receipt of written notice from
the Company that a Registration Statement or Prospectus contains a Misstatement,
each of the Holders shall forthwith discontinue disposition of Registrable
Securities until he, she or it has received copies of a supplemented or amended
Prospectus correcting the Misstatement (it being understood that the Company
hereby covenants to prepare and file such supplement or amendment as soon as
practicable after the time of such notice), or until he, she or it is advised in
writing by the Company that the use of the Prospectus may be resumed. If the
filing, initial effectiveness or continued use of a Registration Statement in
respect of any Registration at any time would require the Company to make an
Adverse Disclosure or would require the inclusion in such Registration Statement
of financial statements that are unavailable to the Company for reasons beyond
the Company’s control, the Company may, upon giving prompt written notice of
such action to the Holders, delay the filing or initial effectiveness of, or
suspend use of, such Registration Statement for the shortest period of time, but
in no event more than thirty (30) days, determined in good faith by the Company
to be necessary for such purpose. In the event the Company exercises its rights
under the preceding sentence, the Holders agree to suspend, immediately upon
their receipt of the notice referred to above, their use of the Prospectus
relating to any Registration in connection with any sale or offer to sell
Registrable Securities. The Company shall immediately notify the Holders of the
expiration of any period during which it exercised its rights under this
Section 3.4.

E. Reporting Obligations. As long as any Holder shall own Registrable
Securities, the Company, at all times while it shall be a reporting company
under the Exchange Act, covenants to file timely (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to Sections
13(a) or 15(d) of the Exchange Act and to promptly furnish the Holders with true
and complete copies of all such filings. The Company further covenants that it
shall take such further action as any Holder may reasonably request, all to the
extent required from time to time to enable such Holder to sell Ordinary Shares
held by such Holder without registration under the Securities Act within the
limitation of the exemptions provided by Rule 144 promulgated under the
Securities Act (or any successor rule promulgated thereafter by the Commission,
to the extent that such rule or such successor rule is available to the
Company), including providing any legal opinions. Upon the request of any
Holder, the Company shall deliver to such Holder a written certification of a
duly authorized officer as to whether it has complied with such requirements.

Section 10

INDEMNIFICATION AND CONTRIBUTION

A. Indemnification.

(i) The Company agrees to indemnify, to the extent permitted by law, each Holder
of Registrable Securities, its officers and directors and each person who
controls such Holder (within the meaning of the Securities Act) against all
losses, claims, damages, liabilities and expenses (including attorneys’ fees)
caused by any untrue or alleged untrue statement of material fact contained in
any Registration Statement, Prospectus or preliminary Prospectus or any
amendment thereof or supplement thereto or any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading, except insofar as the same are caused by or contained in
any information furnished in writing to the Company by such Holder expressly for
use therein. The Company shall indemnify the Underwriters, their officers and
directors and each person who controls such Underwriters (within the meaning of
the Securities Act) to the same extent as provided in the foregoing with respect
to the indemnification of the Holder.

 

A-16



--------------------------------------------------------------------------------

(ii) In connection with any Registration Statement in which a Holder of
Registrable Securities is participating, such Holder shall furnish to the
Company in writing such information and affidavits as the Company reasonably
requests for use in connection with any such Registration Statement or
Prospectus and, to the extent permitted by law, shall indemnify the Company, its
directors and officers and agents and each person who controls the Company
(within the meaning of the Securities Act) against any losses, claims, damages,
liabilities and expenses (including without limitation reasonable attorneys’
fees) resulting from any untrue or alleged untrue statement of material fact
contained in the Registration Statement, Prospectus or preliminary Prospectus or
any amendment thereof or supplement thereto or any omission or alleged omission
of a material fact required to be stated therein or necessary to make the
statements therein not misleading, but only to the extent that such untrue
statement or omission is contained in any information or affidavit so furnished
in writing by such Holder expressly for use therein; provided, however, that the
obligation to indemnify shall be several, not joint and several, among such
Holders of Registrable Securities, and the liability of each such Holder of
Registrable Securities shall be in proportion to and limited to the net proceeds
received by such Holder from the sale of Registrable Securities pursuant to such
Registration Statement. The Holders of Registrable Securities shall indemnify
the Underwriters, their officers, directors and each person who controls such
Underwriters (within the meaning of the Securities Act) to the same extent as
provided in the foregoing with respect to indemnification of the Company.

(iii) Any person entitled to indemnification herein shall (i) give prompt
written notice to the indemnifying party of any claim with respect to which he,
she or it seeks indemnification (provided that the failure to give prompt notice
shall not impair any person’s right to indemnification hereunder to the extent
such failure has not materially prejudiced the indemnifying party) and
(ii) unless in such indemnified party’s reasonable judgment a conflict of
interest between such indemnified and indemnifying parties may exist with
respect to such claim, permit such indemnifying party to assume the defense of
such claim with counsel reasonably satisfactory to the indemnified party. If
such defense is assumed, the indemnifying party shall not be subject to any
liability for any settlement made by the indemnified party without its consent
(but such consent shall not be unreasonably withheld). An indemnifying party who
is not entitled to, or elects not to, assume the defense of a claim shall not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such indemnifying party with respect to such claim, unless in the
reasonable judgment of any indemnified party a conflict of interest may exist
between such indemnified party and any other of such indemnified parties with
respect to such claim. No indemnifying party shall, without the consent of the
indemnified party, consent to the entry of any judgment or enter into any
settlement which cannot be settled in all respects by the payment of money (and
such money is so paid by the indemnifying party pursuant to the terms of such
settlement) or which settlement does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such indemnified party of a
release from all liability in respect to such claim or litigation.

 

A-17



--------------------------------------------------------------------------------

(iv) The indemnification provided for under this Agreement shall remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director or controlling person of such
indemnified party and shall survive the transfer of securities. The Company and
each Holder of Registrable Securities participating in an offering also agrees
to make such provisions as are reasonably requested by any indemnified party for
contribution to such party in the event the Company’s or such Holder’s
indemnification is unavailable for any reason.

(v) If the indemnification provided under Section 4.1 hereof from the
indemnifying party is unavailable or insufficient to hold harmless an
indemnified party in respect of any losses, claims, damages, liabilities and
expenses referred to herein, then the indemnifying party, in lieu of
indemnifying the indemnified party, shall contribute to the amount paid or
payable by the indemnified party as a result of such losses, claims, damages,
liabilities and expenses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party, as well as
any other relevant equitable considerations. The relative fault of the
indemnifying party and indemnified party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, was made by, or relates to information supplied by, such
indemnifying party or indemnified party, and the indemnifying party’s and
indemnified party’s relative intent, knowledge, access to information and
opportunity to correct or prevent such action; provided, however, that the
liability of any Holder under this subsection 4.1.5 shall be limited to the
amount of the net proceeds received by such Holder in such offering giving rise
to such liability. The amount paid or payable by a party as a result of the
losses or other liabilities referred to above shall be deemed to include,
subject to the limitations set forth in subsections 4.1.1, 4.1.2 and 4.1.3
above, any legal or other fees, charges or expenses reasonably incurred by such
party in connection with any investigation or proceeding. The parties hereto
agree that it would not be just and equitable if contribution pursuant to this
subsection 4.1.5 were determined by pro rata allocation or by any other method
of allocation, which does not take account of the equitable considerations
referred to in this subsection 4.1.5. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution pursuant to this subsection 4.1.5 from any
person who was not guilty of such fraudulent misrepresentation.

Section 11

SHAREHOLDER RIGHTS

A. Subject to the terms and conditions of this Agreement, at any time and from
time to time on or after the date that the Company consummates an initial
Business Combination and for so long as the Sponsor holds any Registrable
Securities:

(i) The Sponsor shall have the right, but not the obligation, to designate three
individuals to be appointed or nominated, as the case may be, for appointment to
the Board (including any successor, each, a “Nominee”) by giving written notice
to the Company on or before the time such information is reasonably requested by
the Board or the Nominating Committee of the Board, as applicable, for inclusion
in a proxy statement for a meeting of shareholders provided to the Sponsor.

(ii) The Company will, as promptly as practicable, use its best efforts to take
all necessary and desirable actions (including, without limitation, calling
special meetings of the Board and the shareholders and recommending, supporting
and soliciting proxies) so that there are three Sponsor Directors serving on the
Board at all times.

 

A-18



--------------------------------------------------------------------------------

(iii) The Company shall, to the fullest extent permitted by applicable law, use
its best efforts to take all actions necessary to ensure that: (i) each Nominee
is included in the Board’s slate of nominees to the shareholders of the Company
for each appointment of Directors; and (ii) each Nominee is included in the
proxy statement prepared by management of the Company in connection with
soliciting proxies for every meeting of the shareholders of the Company called
with respect to the appointment of members of the Board, and at every
adjournment or postponement thereof, and on every action or approval by written
consent of the shareholders of the Company or the Board with respect to the
appointment of members of the Board.

(iv) If a vacancy occurs because of the death, disability, disqualification,
resignation, or removal of a Sponsor Director or for any other reason, the
Sponsor shall be entitled to designate such person’s successor, and the Company
will, as promptly as practicable following such designation, use its best
efforts to take all necessary and desirable actions, to the fullest extent
permitted by law, within its control such that such vacancy shall be filled with
such successor Nominee.

(v) If a Nominee is not appointed because of such Nominee’s death, disability,
disqualification, withdrawal as a nominee or for any other reason, the Sponsor
shall be entitled to designate promptly another Nominee and the Company will
take all necessary and desirable actions within its control such that the
director position for which such Nominee was nominated shall not be filled
pending such designation or the size of the Board shall be increased by one and
such vacancy shall be filled with such successor Nominee as promptly as
practicable following such designation.

(vi) As promptly as reasonably practicable following the request of any Sponsor
Director, the Company shall enter into an indemnification agreement with such
Sponsor Director, in the form entered into with the other members of the Board.
The Company shall pay the reasonable, documented out-of-pocket expenses incurred
by the Sponsor Director in connection with his or her services provided to or on
behalf of the Company, including attending meetings or events attended
explicitly on behalf of the Company at the Company’s request.

(vii) The Company shall (i) purchase directors’ and officers’ liability
insurance in an amount determined by the Board to be reasonable and customary
and (ii) for so long as a Sponsor Director serves as a Director of the Company,
maintain such coverage with respect to such Sponsor Director; provided that upon
removal or resignation of such Sponsor Director for any reason, the Company
shall take all actions reasonably necessary to extend such directors’ and
officers’ liability insurance coverage for a period of not less than six
(6) years from any such event in respect of any act or omission occurring at or
prior to such event.

(viii) For so long as a Sponsor Director serves on the Board, the Company shall
not amend, alter or repeal any right to indemnification or exculpation covering
or benefiting any Sponsor Director nominated pursuant to this Agreement as and
to the extent consistent with applicable law, whether such right is contained in
the Company’s amended and restated memorandum and articles of association, each
as amended, or another document (except to the extent such amendment or
alteration permits the Company to provide broader indemnification or exculpation
rights on a retroactive basis than permitted prior thereto).

 

A-19



--------------------------------------------------------------------------------

(ix) Each Nominee may, but does not need to qualify as “independent” pursuant to
listing standards of the Nasdaq Capital Market (or such other national
securities exchange upon which the Company’s securities are then listed).

(x) Any Nominee will be subject to the Company’s customary due diligence
process, including its review of a completed questionnaire and a background
check. Based on the foregoing, the Company may object to any Nominee provided
(a) it does so in good faith, and (b) such objection is based upon any of the
following: (i) such Nominee was convicted in a criminal proceeding or is a named
subject of a pending criminal proceeding (excluding traffic violations and other
minor offenses), (ii) such Nominee was the subject of any order, judgment, or
decree not subsequently reversed, suspended or vacated of any court of competent
jurisdiction, permanently or temporarily enjoining such proposed director from,
or otherwise limiting, the following activities: (A) engaging in any type of
business practice, or (B) engaging in any activity in connection with the
purchase or sale of any security or in connection with any violation of federal
or state securities laws, (iii) such Nominee was the subject of any order,
judgment or decree, not subsequently reversed, suspended or vacated, of any
federal or state authority barring, suspending or otherwise limiting for more
than sixty (60) days the right of such person to engage in any activity
described in clause (ii)(B), or to be associated with persons engaged in such
activity, (iv) such proposed director was found by a court of competent
jurisdiction in a civil action or by the Commission to have violated any federal
or state securities law, and the judgment in such civil action or finding by the
Commission has not been subsequently reversed, suspended or vacated, or (v) such
proposed director was the subject of, or a party to any federal or state
judicial or administrative order, judgment, decree, or finding, not subsequently
reversed, suspended or vacated, relating to a violation of any federal or state
securities laws or regulations. In the event the Board reasonably finds the
Nominee to be unsuitable based upon one or more of the foregoing clauses
(i) through (v) and reasonably objects to the identified director, Sponsor shall
be entitled to propose a different Nominee to the Board within thirty
(30) calendar days of the Company’s notice to Sponsor of its objection to the
Nominee and such replacement Nominee shall be subject to the review process
outlined above.

(xi) The Company shall take all necessary action to cause a Nominee chosen by
the Sponsor, at the request of such Nominee to be appointed to the board of
directors (or similar governing body) of each material operating subsidiary of
the Company. The Nominee, as applicable, shall have the right to attend (in
person or remotely) any meetings of the board of directors (or similar governing
body or committee thereof) of each subsidiary of the Company.

Section 12

MISCELLANEOUS

A. Notices. Any notice or communication under this Agreement must be in writing
and given by (i) deposit in the United States mail, addressed to the party to be
notified, postage prepaid and registered or certified with return receipt
requested, (ii) delivery in person or by courier service providing evidence of
delivery, or (iii) transmission by hand delivery, electronic mail, telecopy,
telegram or facsimile. Each notice or communication that is mailed, delivered,
or

 

A-20



--------------------------------------------------------------------------------

transmitted in the manner described above shall be deemed sufficiently given,
served, sent, and received, in the case of mailed notices, on the third business
day following the date on which it is mailed and, in the case of notices
delivered by courier service, hand delivery, electronic mail, telecopy, telegram
or facsimile, at such time as it is delivered to the addressee (with the
delivery receipt or the affidavit of messenger) or at such time as delivery is
refused by the addressee upon presentation. Any notice or communication under
this Agreement must be addressed, if to the Company, to: 200 Clarendon Street,
Boston, Massachusetts 02116, Attention: Jeffrey Schwartz, with copy to;
Kirkland & Ellis LLP, 601 Lexington Avenue, New York, New York 10022, Attention:
Christian O. Nagler and Sophia Hudson, and, if to any Holder, at such Holder’s
address or facsimile number as set forth in the Company’s books and records. Any
party may change its address for notice at any time and from time to time by
written notice to the other parties hereto, and such change of address shall
become effective thirty (30) days after delivery of such notice as provided in
this Section 6.1.

B. Assignment; No Third Party Beneficiaries.

(i) This Agreement and the rights, duties and obligations of the Company
hereunder may not be assigned or delegated by the Company in whole or in part.

(ii) Prior to the expiration of the Founder Shares Lock-up Period or the Private
Placement Lock-up Period, as the case may be, no Holder may assign or delegate
such Holder’s rights, duties or obligations under this Agreement, in whole or in
part, except in connection with a transfer of Registrable Securities by such
Holder to a Permitted Transferee.

(iii) This Agreement and the provisions hereof shall be binding upon and shall
inure to the benefit of each of the parties and its successors and the permitted
assigns of the Holders, which shall include Permitted Transferees.

(iv) This Agreement shall not confer any rights or benefits on any persons that
are not parties hereto, other than as expressly set forth in this Agreement and
Section 6.2 hereof.

(v) No assignment by any party hereto of such party’s rights, duties and
obligations hereunder shall be binding upon or obligate the Company unless and
until the Company shall have received (i) written notice of such assignment as
provided in Section 6.1 hereof and (ii) the written agreement of the assignee,
in a form reasonably satisfactory to the Company, to be bound by the terms and
provisions of this Agreement (which may be accomplished by an addendum or
certificate of joinder to this Agreement). Any transfer or assignment made other
than as provided in this Section 6.2 shall be null and void.

C. Severability. This Agreement shall be deemed severable, and the invalidity or
unenforceability of any term or provision hereof shall not affect the validity
or enforceability of this Agreement or of any other term or provision hereof.
Furthermore, in lieu of any such invalid or unenforceable term or provision, the
parties hereto intend that there shall be added as a part of this Agreement a
provision as similar in terms to such invalid or unenforceable provision as may
be possible that is valid and enforceable.

 

A-21



--------------------------------------------------------------------------------

D. Counterparts. This Agreement may be executed in multiple counterparts
(including facsimile or PDF counterparts), each of which shall be deemed an
original, and all of which together shall constitute the same instrument, but
only one of which need be produced.

E. Entire Agreement. This Agreement (including all agreements entered into
pursuant hereto and all certificates and instruments delivered pursuant hereto
and thereto) constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede all prior and contemporaneous agreements,
representations, understandings, negotiations and discussions between the
parties, whether oral or written.

F. Governing Law; Venue. NOTWITHSTANDING THE PLACE WHERE THIS AGREEMENT MAY BE
EXECUTED BY ANY OF THE PARTIES HERETO, THE PARTIES EXPRESSLY AGREE THAT THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED UNDER THE LAWS OF THE STATE OF NEW
YORK AS APPLIED TO AGREEMENTS AMONG NEW YORK RESIDENTS ENTERED INTO AND TO BE
PERFORMED ENTIRELY WITHIN NEW YORK, WITHOUT REGARD TO THE CONFLICT OF LAW
PROVISIONS OF SUCH JURISDICTION.

G. WAIVER OF TRIAL BY JURY. EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT, COUNTERCLAIM OR OTHER
PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF,
CONNECTED WITH OR RELATING TO THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREBY, OR THE ACTIONS OF THE SPONSOR IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT HEREOF.

H. Amendments and Modifications. Upon the written consent of the Company and the
Holders of at least a majority in interest of the Registrable Securities at the
time in question, compliance with any of the provisions, covenants and
conditions set forth in this Agreement may be waived, or any of such provisions,
covenants or conditions may be amended or modified; provided, however, that
notwithstanding the foregoing, any amendment hereto or waiver hereof that
adversely affects one (1) Holder, solely in its capacity as a holder of the
shares of the Company, in a manner that is materially different from the other
Holders (in such capacity) shall require the consent of the Holder so affected.
No course of dealing between any Holder or the Company and any other party
hereto or any failure or delay on the part of a Holder or the Company in
exercising any rights or remedies under this Agreement shall operate as a waiver
of any rights or remedies of any Holder or the Company. No single or partial
exercise of any rights or remedies under this Agreement by a party shall operate
as a waiver or preclude the exercise of any other rights or remedies hereunder
or thereunder by such party.I. Titles and Headings.

I. Titles and Headings. Titles and headings of sections of this Agreement are
for convenience only and shall not affect the construction of any provision of
this Agreement.

J. Waivers and Extensions. Any party to this Agreement may waive any right,
breach or default which such party has the right to waive, provided that such
waiver will not be effective against the waiving party unless it is in writing,
is signed by such party, and specifically refers to this Agreement. Waivers may
be made in advance or after the right waived has arisen or the breach

 

A-22



--------------------------------------------------------------------------------

or default waived has occurred. Any waiver may be conditional. No waiver of any
breach of any agreement or provision herein contained shall be deemed a waiver
of any preceding or succeeding breach thereof nor of any other agreement or
provision herein contained. No waiver or extension of time for performance of
any obligations or acts shall be deemed a waiver or extension of the time for
performance of any other obligations or acts.

K. Remedies Cumulative. In the event that the Company fails to observe or
perform any covenant or agreement to be observed or performed under this
Agreement, the Holders may proceed to protect and enforce its rights by suit in
equity or action at law, whether for specific performance of any term contained
in this Agreement or for an injunction against the breach of any such term or in
aid of the exercise of any power granted in this Agreement or to enforce any
other legal or equitable right, or to take any one or more of such actions,
without being required to post a bond. None of the rights, powers or remedies
conferred under this Agreement shall be mutually exclusive, and each such right,
power or remedy shall be cumulative and in addition to any other right, power or
remedy, whether conferred by this Agreement or now or hereafter available at
law, in equity, by statute or otherwise.

L. Other Registration Rights. The Company represents and warrants that no
person, other than a Holder of Registrable Securities, has any right to require
the Company to register any securities of the Company for sale or to include
such securities of the Company in any Registration filed by the Company for the
sale of securities for its own account or for the account of any other person.
Further, the Company represents and warrants that this Agreement supersedes any
other registration rights agreement or agreement with similar terms and
conditions and in the event of a conflict between any such agreement or
agreements and this Agreement, the terms of this Agreement shall prevail.

M. Term. This Agreement shall terminate upon the earlier of (i) the tenth
anniversary of the date of this Agreement and (ii) the date as of which no
Registrable Securities remain outstanding. The provisions of Section 3.5 and
Article IV shall survive any termination.

[SIGNATURE PAGES FOLLOW]

 

A-23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first written above.

 

COMPANY: BCLS ACQUISITION CORP. By:   /s/ Jeffrey Schwartz Name: Jeffrey
Schwartz Title: Chief Executive Officer

 

HOLDERS: BCLS ACQUISITION HOLDINGS, LP

Acting by its General Partner

BCLS Acquisition Holdings (GP), LLC

By:   /s/ Jeffrey Schwartz Name: Jeffrey Schwartz Title: Manager

[Signature Page to Registration and Shareholder Rights Agreement]



--------------------------------------------------------------------------------

By:   /s/ Vikas Sinha   Vikas Sinha

[Signature Page to Registration and Shareholder Rights Agreement]



--------------------------------------------------------------------------------

By:   /s/ Barry Greene   Barry Greene

[Signature Page to Registration and Shareholder Rights Agreement]



--------------------------------------------------------------------------------

By:   /s/ Allene Diaz   Allene Diaz

[Signature Page to Registration and Shareholder Rights Agreement]